Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the adjusting parameters of the first and second encoder-decoder neural networks based on comparing the first instance of the input to the first output, the second instance of the input to the second output, and the first set of values to the third set of values. Upon search and consideration, the closest prior art includes D1 [US 2018/0247201 A1] and D2 [WO 2019/155064 A1]. Prior art D1, see claim 14, teaches a parallel processing unit configured to implement a first neural network, a second neural network, and a third neural network, wherein the first neural network is configured to encode a first image represented in a first domain to convert the first image to a shared latent space, producing a first latent code, the second neural network is configured to encode a second image represented in a second domain to convert the second image to a shared latent space, producing a second latent code, and the third neural network is configured to generate a first translated image in the second domain based on the first latent code, wherein the first translated image is correlated with the first image and weight values of the third neural network are computed based on the first latent code and the second latent code. However, prior art D1 does not teach the relation and the adjustment of parameters of the first and second encoder-decoder neural networks based on comparing the first instance of the input to the first output, the second instance of the input to the second output, and the first set of values to the third set of values. Prior art D2, see 0027, 0035, and 0085, teaches the encoder neural network is configured to process the observation in accordance with current parameter values of the encoder neural network to generate as output parameters of a data-conditional encoding probability distribution over a latent state space; sampling one or more latent variables from the latent space in accordance with the encoding probability distribution over the latent space; compressing the latent variables using a prior probability distribution over the latent space corresponding to the observation. None of the prior art of record, either alone or in combination, teaches the first and second encoder-decoder neural networks based on comparing the first instance of the input to the first output, the second instance of the input to the second output, and the first set of values to the third set of values. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661